DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-17 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the Examiner agrees with Applicant’s characterization, at the top of page 7 of the After-Final Amendment, of the principal prior art applied in the previous rejections relative to the new requirement of claim 1, which is the sole independent claim, that “the detected peptides or proteins each consist of an amino acid sequence having from 5 to no more than 100 amino acid residues.” 
The Examiner would like to further add that Stefureac had tried detect small peptides without a Fmoc end group, but did not have much success:

    PNG
    media_image1.png
    446
    685
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    262
    691
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    226
    679
    media_image3.png
    Greyscale

(see the last paragraph on page 9177, bridging to page 9178).  
	Also, the Examiner will note that the indication, on page 47 of the Final Office Action, that claims 1 and 9 are rejected as being obvious over Wang in view of Maglia, Golovchemko, and Zhao is in error. As stated on page 48 of the Final Office Action  

    PNG
    media_image4.png
    871
    744
    media_image4.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	


/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 12, 2021